DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 10, for a kit and method for use in implanted component for restoring muscle function of the lumbar spine comprising a tunneler comprising an elongated shaft, a proximal end having a handle, a stopper positioned between the elongated shaft and the handle, and a threaded portion at a distal end of the elongated shaft;  and a sheath having a lumen extending therethrough, the lumen configured to receive the threaded portion of the tunneler, the elongated shaft of the tunneler including the threaded portion, and the proximal end of the electrode lead therethrough, the sheath sized and shaped to fit over the elongated shaft of the tunneler along an entire length of the sheath such that the sheath is disposed between the stopper and the threaded portion of the tunneler, the sheath further configured to be disposed temporarily in the subcutaneous passage has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1. Regarding claim 10, for a selecting a tunneler comprising an elongated shaft having a threaded distal portion, a proximal end having a handle, and a tunneler tip removably coupled to the threaded distal portion; sliding the threaded distal portion through a lumen of a sheath such that the sheath is disposed on the elongated shaft along an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792